DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both “flap” and “container”.  It appears that this may be best corrected by ensuring the specification uses the number 56 consistently.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  “above of” appears to be in error for “above”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “crushing device”, “drive unit”, “coupling device”, and “actuating element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “crushing device”, fixed and rotating blades #611/#612 are found to be the corresponding structure; in the case of “drive unit”, motor and actuating element are found to be the corresponding structure; in the case of “coupling device”, coupling rod is found to be the corresponding structure; and in the case of “actuating element”, please see below under 35 U.S.C. 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “drive unit” and “actuating element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Drive unit” includes “actuating element”, which lacks a clear discussion of the corresponding structure (i.e. duct-like box). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauriedl et al. (US 2015/0300718).
Regarding claim 1, Bauriedl et al. shows an ice maker for a household refrigeration apparatus (see at least paragraphs [0001]; [0007]; [0008], the ice maker comprising: 
a housing having an interior and an opening through which ice is dispensable from said interior out of said housing (see at least ice distributer #22 having an opening at the front where the ice crusher #20 is disposed); 
a crushing device for crushing ice provided at said opening (see at least ice distributer #22; paragraph [0063]); 
a flap movably disposed at said opening and switchable between a closed position for dispensing crushed ice and an opened position for dispensing uncrushed ice through said opening (see at least flap #12; paragraphs [0064]-[0065]); 
a drive unit (see at least motor #16 with transfer device #14; paragraphs [0074]; [0078]); and 
a coupling device coupling said drive unit to said flap for moving said flap (see at least flap actuation device #54 including arm #52 coupled to the motor/transfer device via bar element #18); 
said flap having a pivot axis about which said flap pivots (see at least pivot axis #40), said flap having first and second flap arms extending radially away from said pivot axis (see at least Annotated Figure, below), said first flap arm being coupled to said coupling device and said second flap arm being movable relative to said opening (see at least Annotated Figure, below; paragraph [0066]: arm #52 of flap actuation device #54 is coupled to accommodating area (first flap arm) to allow the second flap arm to adjust relative to the opening).

    PNG
    media_image1.png
    566
    804
    media_image1.png
    Greyscale

Regarding claim 2, Bauriedl et al. further shows wherein said first flap arm extends above of said crushing device in width direction of said ice maker (see at least Annotated Figure, above: the first flap arm extends above at least the fixed blade portion #26 of the ice crusher in the width direction) and said second flap arm extends adjacent to said crushing device in height direction of said ice maker (see at least Annotated Figure, above: the second flap arm is adjacent to the ice crusher #20 in the height direction).
Regarding claim 3, Bauriedl et al. further shows wherein said first flap arm and said second flap arm are formed as one part (see at least Annotated Figure, above; paragraph [0064]).
Regarding claim 4, Bauriedl et al. further shows wherein said pivot axis is disposed above said crushing device (see at least pivot axis #40 disposed above ice crusher #20).
Regarding claim 5, Bauriedl et al. further shows wherein said coupling device has a coupling rod which couples said flap and said drive unit (see at least arm #52/ bar element #18), and said coupling rod protrudes through a wall of a front cover of said ice maker (see at least paragraphs [0062]; [0067]: in order to couple motor side and flap side of the arrangement #10, at least part of arm #52/bar element #18 must pass through the front cover to which the flap and ice crusher are attached) .
Regarding claim 6, Bauriedl et al. further shows wherein said flap has an engagement slit at a first end portion of said first flap arm and said coupling rod engages in said engagement slit (see at least Annotated Figure, above: the first end of the first flap arm has a circumferential edge #50 that forms a slit that engages with the arm #52; paragraph [0066]).
Regarding claim 7, Bauriedl et al. further shows wherein an end part of said coupling rod is movable along said engagement slit (see at least Annotated Figure, above, the arm #52 is movable along the circumferential edge depending on position of the flap; paragraph [0066]).
Regarding claim 8, Bauriedl et al. further shows wherein said second flap arm is located inside said opening in said closed position of said flap and outside of said opening in said opened position of said flap (see at least Figure 2, illustrating the “first distribution position” #44 where the second flap arm closes the opening and “second distribution position” #48 where the second flap arm is outside the opening to allow ice to flow).
Regarding claim 9, Bauriedl et al. further shows wherein said second flap arm has a curved shovel shape (see at least Annotated Figure, above: the second flap arm is in a curved shovel shape).
Regarding claim 10, Bauriedl et al. further shows wherein said flap has a spring for returning said flap into said closed position (see at least spring #42; paragraph [0064]).
Regarding claim 11, Bauriedl et al. further shows wherein a center portion of said spring is disposed at a rotation axis of said coupling device (see at least center portion of spring #42; paragraph [0064]).
Regarding claim 14, Bauriedl et al. further shows wherein said spring is more tensed in said opened position than in said closed position of said flap (see at least paragraph [0064]: the spring #42 biases the flap to the closed position #44, thus the spring is more relaxed in the closed position than in the open position).  
Regarding claim 15, Bauriedl et al. further shows which further comprises an ice container (see at least paragraph [0063]), said coupling device having a further end part coupled with said drive unit, said further end part being angled away from said ice container (see at least paragraphs [0074]-[0078]: for example end parts #74/#76 angle away from the container prior to coupling with the motor #16/transfer device #14).
Regarding claim 16, Bauriedl et al. further shows which further comprises an ice container, said housing having a front cover to which said ice container is integrally formed, said opening and said flap being provided inside said front cover of said housing (see at least paragraph [0063]).
Regarding claim 19, Bauriedl et al. further shows wherein said drive unit includes a motor and an actuating element coupled to said motor, said actuating element being coupled to said flap (see at least motor #16 with transfer device #14; paragraphs [0074]; [0078]; see also flap actuation device #54 including arm #52 coupled to the motor/transfer device via bar element #18).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauriedl et al. (US 2015/0300718).
Regarding claim 20, Bauriedl et al. shows a household refrigeration apparatus (see at least paragraphs [0001]; [0007]; [0008]), comprising:
an apparatus housing having a receiving space for food (see at least paragraph [0007]); and
an ice maker including (see at least paragraphs [0001]; [0007]; [0008]):
an ice maker housing having an interior and an opening through which ice is dispensable from said interior out of said housing (see at least ice distributer #22 having an opening at the front where the ice crusher #20 is disposed); 
a crushing device for crushing ice provided at said opening (see at least ice distributer #22; paragraph [0063]); 
a flap movably disposed at said opening and switchable between a closed position for dispensing crushed ice and an opened position for dispensing uncrushed ice through said opening (see at least flap #12; paragraphs [0064]-[0065]); 
a drive unit (see at least motor #16 with transfer device #14; paragraphs [0074]; [0078]); and 
a coupling device coupling said drive unit to said flap for moving said flap (see at least flap actuation device #54 including arm #52 coupled to the motor/transfer device via bar element #18); 
said flap having a pivot axis about which said flap pivots (see at least pivot axis #40), said flap having first and second flap arms extending radially away from said pivot axis (see at least Annotated Figure, below), said first flap arm being coupled to said coupling device and said second flap arm being movable relative to said opening (see at least Annotated Figure, below; paragraph [0066]: arm #52 of flap actuation device #54 is coupled to accommodating area (first flap arm) to allow the second flap arm to adjust relative to the opening).




    PNG
    media_image1.png
    566
    804
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauriedl et al. (US 2015/0300718).
Bauriedl et al. discloses all the elements of claim 11, upon which claims 12-13 depend. 
Regarding claims 12-13, Bauriedl et al. does not disclose wherein said spring has a first spring arm extending radially away and downwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker; wherein said spring has a second spring arm extending radially away and upwardly from said center portion and said second spring arm is coupled with an end part of said coupling device.  Bauriedl et al. does, however, disclose wherein said spring has a first spring arm extending radially away and upwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker (see at least Figure 2, spring #42 right hand arm); wherein said spring has a second spring arm extending radially away and downwardly from said center portion and said second spring arm is coupled with an end part of said coupling device (see at least Figure 2, spring #42, left hand arm).  
It appears that the ice maker of Bauriedl et al. would operate equally well with wherein said spring has a first spring arm extending radially away and downwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker; wherein said spring has a second spring arm extending radially away and upwardly from said center portion and said second spring arm is coupled with an end part of said coupling devicer. Further, applicant has not disclosed that the arrangement claimed solves any stated problem or is for any particular purpose.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ice maker of Bauriedl et al. with wherein said spring has a first spring arm extending radially away and downwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker; wherein said spring has a second spring arm extending radially away and upwardly from said center portion and said second spring arm is coupled with an end part of said coupling device because the arrangement appears to be an arbitrary design consideration which fails to patentably distinguish over Bauriedl et al.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauriedl et al. as applied to claim 1 above, and further in view of McKenney et al. (US 3,807,193).
Regarding claims 17-18, While Bauriedl et al. further discloses which further comprises an ice container (see at least paragraph [0063]), Bauriedl et al. does not disclose wherein said drive unit is formed as a separate module, and said module of said drive unit is disposed entirely adjacent to said opening inside said housing; said ice container and said module of said drive unit being disposed laterally directly next to each other inside said housing. 
McKenney et al. teaches another ice maker (see Abstract) having a drive unit, wherein said drive unit is formed as a separate module, and said module of said drive unit is disposed entirely adjacent to said opening inside said housing (see at least Figure 4, solenoid #114 which drives the chute bottom #109 and is coupled to the chute bottom via pivot #118; column 4, lines 30-42; see at least Figures 2 and 4, housing #50 forming the drive unit module containing solenoid #114 is a separate housing from the ice storage area housing and is situated adjacent the ice chute portion #49 of the ice storage area housing); said ice container and said module of said drive unit being disposed laterally directly next to each other inside said housing (see at least Figures 2 and 4, housing #50 forming the drive unit module containing solenoid #114 is a separate housing from the ice storage area housing and is situated adjacent the ice chute portion #49 of the ice storage area housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of Bauriedl et al. with wherein said drive unit is formed as a separate module, and said module of said drive unit is disposed entirely adjacent to said opening inside said housing; said ice container and said module of said drive unit being disposed laterally directly next to each other inside said housing, as taught by McKenney et al., to improve the ice maker of Bauriedl et al. by providing the drive unit in an area of the ice maker normally subject to higher temperatures, thus limiting the inefficiencies associated with motor operation deeper within the appliance.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763